DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/02/2022 has been received and considered. Claims 1-6 are presented for examination.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: each of the plurality of function controllers including a first function controller and a second function controller configured to in claim 1, each of the plurality of function controllers configured to in claim 2. 
As to the previously identified controllers, a corresponding structure in the specification reads: "in a control device of a manufacturing device, a function control unit of a control unit and a function control unit of a display unit have individual central processing units (CPUs). Fig. 7A illustrates a monitoring system 800 including an external device 4 and a manufacturing device 7 having a control device 8 as an example of SCADA. The control device 8 has a function control unit 81a of a display unit 81 and a function control unit 82a of a control unit 82" (see page 2, last paragraph).

Claim Objections
Claim 2, line(s) 3 refer to the term “the data acquisition request”, it would be better as “the data model acquisition request” to avoid any possible antecedent issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. As to claim 6, the omitted element is a nexus between the “monitoring”, the “control device" and the “external device”. Claim 6 is merely two devices which do not monitor anything.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a control device (machine = 2019 PEG Step 1 = yes) including function controllers, wherein each includes a first and a second function controller and is configured to generate a respective data model, the first function controller is configured to integrate a data model generated by the first function controller with a data model acquired from the second function controller in order to generate an integrated data model.
Claim 6 recites a monitoring system (machine = 2019 PEG Step 1 = yes) comprising: the control device according to claim 1; and an external device connected to the control device.
Step 2A, Prong One:
Claims 1 and 6 are substantially drawn to mental processes. The Specification discloses no algorithm or technical detail to support an assertion that this ordinary integration of data models could not be practically performed in the mind. Id. That is, a person could have integrated data models mentally or with pen and paper and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind. Accordingly, the limitation recites a type of abstract idea recognized by the Guidance. MPEP § 2106.04(a); see also Guidance Update at 9 (“A claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process”) (emphasis omitted) (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes). 
Step 2A Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claim 1, recites “acquire a data model generated by the second function controller”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. As to the transmitting the integrated data model via a communication interface to an external apparatus sending a data model acquisition request, they are insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". This judicial exception is not integrated into a practical application of the exception. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. As to the function controllers and communication interface; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: "in a control device of a manufacturing device, a function control unit of a control unit and a function control unit of a display unit have individual central processing units (CPUs)" (see page 2, last paragraph) and "As illustrated in Fig. 1, the external device 4 is connected directly to the display function control unit 10 of the control device 1 of the manufacturing device 7 via a connection interface, for example. This connection may be realized by a network" (see page 8, last paragraph). As to the additional elements of transmitting the integrated data model via a communication interface to an external apparatus sending a data model acquisition request; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
 Dependent claims 2 and 4, Step 2A, Prong One: Dependent claims 2 and 4 are substantially drawn to mental processes as their independent claim. As to the determining whether communication with the first function control controller has been established of claim 4, determining is a mental process. (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes).
Step 2A Prong two: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. As to the “receive the data acquisition request” of claim 2, these limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. As to the connecting and transmitting to the external apparatus upon receiving a request from the external apparatus of claim 2, they are insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the function controllers; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: "in a control device of a manufacturing device, a function control unit of a control unit and a function control unit of a display unit have individual central processing units (CPUs)" (see page 2, last paragraph). As to the additional elements of connecting and transmitting; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claim 3, Step 2A, Prong One: Dependent claim 3 is substantially drawn to mental processes as its independent claim (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes).
Step 2A Prong two: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Claim 3, recites “acquires data of the second function controller”. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. As to the transmitting to the external apparatus upon receiving a request from the external apparatus, they are insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claim, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the function controllers; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: "in a control device of a manufacturing device, a function control unit of a control unit and a function control unit of a display unit have individual central processing units (CPUs)" (see page 2, last paragraph). As to the additional elements of transmitting; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-4 and 6 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claim Rejections - 35 USC § 103
While the claimed subject matter is rejected under 112 as noted above, Examiner has applied prior art based on a good faith interpretation of the claimed language and delimited information provided in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ashish Mehta, (Mehta hereinafter), U.S. Pre–Grant publication 20090112335, taken in view of Weihau Lee, (Lee hereinafter), U.S. Patent 10198422. 
As to claim 1, Mehta discloses a control device (see "[0030]… FIG.1, a process control system 10") implemented in a manufacturing machine (see "[0032]… control routines or modules… implemented within the process control system 10 may take any form, including software, firmware, hardware, etc."), the manufacturing machine including a plurality of function controllers (see "[0003] Process control systems, such as distributed or scalable process control systems like those used in chemical, petroleum or other processes, typically include one or more process controllers communicatively coupled to each other" – well known in the art), wherein each of the plurality of function controllers includes a first function controller and a second function controller (see "[0036]… any number of… controllers 11 may be implemented using the disclosed process control system architecture") and is configured to generate a respective (see "[0038] The controller 11 may further include a model identification routine or module 72 that identifies and implements process models for the controller 11… model identification module 72… uses the data collected by the function block plug-in 64 to identify (e.g., generate or create) a model of the process"), the first function controller among the plurality of function controllers is configured to: acquire a (see "[0054]… application 84 provides… exportation and archiving of models identified by the model identification engine 74 and stored in the function block plug-in 64. In addition, the application 84 may utilize this data and models to perform quality checks on the model, integrate models from different controllers 11 to create larger process models"); and transmit the integrated (see "[0032]… control routines or modules… implemented within the process control system 10 may take any form, including software, firmware, hardware, etc.") to an external apparatus sending a (see "external apparatus" as "model server" and "acquisition request" as "message", "[0051]… a message may be communicated from the model identification module 72 to the model server 94 to inform the model server 94 of new models or model parameters created by the model identification service. The model server 94 may the fetch the model or model parameters from the model identification server 72"). 
While Mehta discloses "data model" as "information", Mehta fails to expressly disclose "data model".
Lee discloses data model. (See “engineering tool may further include a profile executor configured to generate a data model related to the spreadsheet based on a profile definition and link the data model to the spreadsheet” in col. 3, lines 45-48). About Examiner's interpretation of "data model", the Examiner notes that the Application description reads "For example, Patent Document 1 discloses a technology in which a system that processes data obtained from the manufacturing device acquires device information of a plurality of external apparatuses to generate a data model. Patent Document 1: PCT International Publication No. WO2017/0778837" and that Lee was published as WO2017077887.
Mehta and Lee are analogous art because they are related to control devices.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lee with Mehta, because Lee provides a Web-based system which improves the ability of people operating factory automation ("FA") devices, such as industrial robots, machining tools, and embedded devices, to control the FA devices and to process data derived from the FA devices (see col. 5, lines 41-45), and as a result, Lee provides an improved technique which easily enables a user of the Web-based system to obtain data for various types of data processing and monitoring operations (e.g., generate a graph of device performance) (see col. 6, lines 42-46).
As to claim 2, Mehta discloses wherein each of the plurality of function controllers is configured to receive the data acquisition request, only the first function controller is configured to connect to the external apparatus (see "external apparatus" as "one… workstations 13", "[0045]… The controller 11 may communicate with one or more workstations 13"), and the first function controller transmits the integrated (see "external apparatus" as "model server", "[0051]… a message may be communicated from the model identification module 72 to the model server 94 to inform the model server 94 of new models or model parameters created by the model identification service. The model server 94 may the fetch the model or model parameters from the model identification server 72"). Lee discloses data model. (See “engineering tool may further include a profile executor configured to generate a data model related to the spreadsheet based on a profile definition and link the data model to the spreadsheet” in col. 3, lines 45-48).
As to claim 3, Mehta discloses wherein the first function controller acquires data of the second function controller (see "[0003] Process control systems, such as distributed or scalable process control systems like those used in chemical, petroleum or other processes, typically include one or more process controllers communicatively coupled to each other" – well known in the art), and the first function controller transmits the data of the second function controller acquired and data of the first function controller to the external apparatus upon receiving a data acquisition request from the external apparatus (see "external apparatus" as "model server", "[0051]… a message may be communicated from the model identification module 72 to the model server 94 to inform the model server 94 of new models or model parameters created by the model identification service. The model server 94 may the fetch the model or model parameters from the model identification server 72"). 
As to claim 4, Mehta discloses wherein some or all of the second function controllers determine whether communication with the first function controller has been established (see "[0033]… controller 11 implements a control strategy using what are commonly referred to as function blocks, wherein each function block is an object or other part (e.g., a subroutine) of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process control system 10"; "[0045]… communication link may provide secure and reliable messaging and communication utilizing encryption and security techniques"). 
As to claim 5, Mehta discloses wherein the first function controller controls a display device (see "[0047]… each control module 50, 52, 54 may communicate and/or execute read/write operations with an operator interface 82, which in turn, may be operatively coupled to a specific application or functionality 84 that provides insight into the results and recommendations of the intelligence and functionality embedded in each controller 11. Display interfaces may be provided by the operator interface 82 directed to supporting communications with the controller 11").
As to claim 6, Mehta discloses a monitoring system comprising: the control device according to claim 1; and an external device connected to the control device (see "external device" as "workstation", "FIG. 2 is a schematic representation of the controller and workstation of FIG. 1").

Response to Arguments 
Regarding the rejections under 112, the amendment corrected some deficiencies, and those objections are withdrawn. 
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claims have been fully considered, but they are not persuasive. Applicant argues that the prior art disclosures in the previous/instant rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Independent claim is rejected over Mehta taken in view of Lee instead of JP2003163978 taken in view of Lee, and Mehta is newly cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		7/19/2022Primary Examiner, Art Unit 2146